Estimates of revenue and expenditure for 2012 - Section I - Parliament (debate)
The next item is the report by Mr José Manuel Fernandes, on behalf of the Committee on Budgets, on the estimates of revenue and expenditure of Parliament for the financial year 2012 - Section I - Parliament.
Madam President, ladies and gentlemen, I would first of all like to express my thanks to everyone who took part in drawing up this report, with particular thanks to the shadow rapporteurs from all political groups.
This is a report that will enable Parliament's 2012 budget to be an austerity budget, a containment budget, and a rigorous budget. In truth, we have effectively cut around EUR 49 million from the initial proposal. Regarding the position we have taken, which was voted on and supported by a broad majority here in the Chamber, we have gone further than we had committed ourselves to do. We had said that the update would be around the rate of inflation. We are a long way from the rate of inflation, which means that the 2012 budget will represent a reduction in real terms: a budget that will be below 20% under heading 5, which is where funds for the European institutions are posted. We have not achieved this objective and passed the 20% point for several years.
I also recall that the Conference of Presidents has set the objective for Parliament's budget at 20-22%, with this year below that figure. However, as part of the implementation of the 2012 budget too, we will want savings using the principles of good management, economy, efficiency and effectiveness. We want all expenditure to be supported by documentary evidence, and we want all variable costs to be the subject of a cost-benefit analysis. In this way, we will also make additional savings during implementation.
The effort with regard to savings needs to be made by all institutions and provision made for the margin of heading 5, which includes the administrative costs of all institutions, to have a surplus of around EUR 380 million in 2012. We then propose that EUR 100 million intended for administrative costs be transferred to the area of youth. Why youth? Youth because it is the generation that has greatest difficulties in terms of access to jobs, with an unemployment rate that is double that of other generations. However, there are also additional reasons for and objectives of our choosing 'youth' as the priority for 2012. It already was in 2011, and 'youth' is also present in all five objectives of the Europe 2020 Strategy, which gives the next financial perspectives direction but which also gives direction to Mrs Balzani's 2012 budget. Furthermore, with regard to school drop-out rates and education for the generation aged 30-34, 40% of that generation have university degrees, which makes two of the objectives exclusive. I hope that any amendments that go against this proposal will be rethought, as I believe that the priority 'youth' should be kept as a priority by this Parliament.
on behalf of the PPE Group. - (DE) Madam President, rapporteur, ladies and gentlemen, as we all know, the House's budget for 2012 is set against the background of a difficult economic and financial situation. That is why I see it as a positive development that we have agreed in the basic guidelines that Parliament's budget is to be drawn up carefully within the framework of only modest increases and that adjustments should not exceed the inflation rate. I believe the target mentioned by Mr Fernandes, in relation to youth employment is very important because in our last budget we were very concerned that more money should be provided for youth than was previously the case because it is young people in particular who are affected by unemployment or who need special support, including from Europe. That is why I believe the additional EUR 100 million is a very positive approach.
As the rapporteur on buildings, I would particularly like to point out that I believe it is extremely important for us to maintain a high level of efficiency in relation to the financing of our buildings and to monitor the financial situation with care. In this context I believe it is right that financial resources that cannot be spent on Parliament's budget over the course of the year should be used as prudently as possible to avoid interest payments. In this regard it is also necessary to ensure that the monies are not spent in a mad rush at the end of the year, but rather that they are used to pay off buildings more quickly and more economically. In relation to the House of European History, we shall ensure that the operating plan is carefully examined once again and that the construction costs are closely monitored so that, crucially, an orderly budget can also be presented after the building is complete following notification in accordance with Article 179(3).
on behalf of the S&D Group. - Madam President, I would first of all like to pay tribute to the rapporteur for the way in which he has approached this budget and for his recognition that Parliament should avoid large increases in its spending for 2012. This is particularly appropriate as we know that the Council intends to cut its budget by 4%, the Commission intends to increase its budget by only 1%, the Committee of the Regions by around 2.9% and the Economic and Social Committee by an even smaller amount.
I believe that the initial suggestion of 5.2% made by the Bureau was far too high. Reducing the increase to 2.3% is therefore progress. It is in fact a cut of about 0.5% in real terms. Personally, I would have liked to have seen an even smaller increase. In the future, I believe we should produce a plan to identify savings in Parliament's budget.
However, we should recognise that savings have been made. I welcome the savings made on the Added-Value Assessment Unit - which will save us around EUR 1.3 million - the savings on information campaigns, buildings policy and stationery and on the proposal to reduce the contingency reserve by around EUR 3 million. These all equate to real savings of around EUR 13.7 billion, in addition to the deferred spending on Lisbon and enlargement. As I said, I believe that further savings could have been made, but we have at least found some savings.
Finally, could I also raise two important outstanding issues? Firstly, on the suggestion that the EUR 100 million from unallocated margins in Heading 5 should go to youth policy, as outlined by the rapporteur: along with other groups, we have said in Amendment 7 that this transfer could be considered but only in line with the priorities in the general 2012 budget. This will therefore need discussion before a decision can be made on whether it should be done and where the money should go - in other words, where the money would be spent if that transfer takes place. It is far too soon for us to commit ourselves to that.
Secondly, there is the issue of the House of European History. It would be a good idea if we had plenty of money, but I believe that now is not the time. We need a proper business plan and we need it to go through the proper parliamentary procedure, perhaps through the normal budget process later this year, so that Members can have their say and give their views on this project. On this issue, I believe it is important that Parliament, as on other issues, should be seen to be taking the right decisions on our own budget. Our own budget is important and we have to be seen to be making sure that we take the right decisions for the public.
on behalf of the ALDE Group. - (DE) Madam President, I agree that the work of the rapporteur and our fellow Members has certainly borne fruit. It is evident that money is not everything, but that nothing seems to work without money. The same applies when it comes to making savings; everyone wants to hold onto what they have and is unwilling to give anything away that might have the potential to lead to more savings. In this context, the discussion of whether the inflation rate is 2.3%, 2.5% or 2.7% is, in the final analysis, mere shadow-boxing. Our task is to look and see where we can genuinely save money.
The decisive issue here - and it is important for the European Parliament's Secretariat to take this to heart - is that the Committee on Budgets should be provided with all the key documents to enable it to see where savings can be made to the European Parliament's budget, rather than simply receiving the Secretary-General's savings proposals for it to rubber stamp. The European Parliament's budget consists of more than just these amendments.
As Mr Fernandes has pointed out, we have identified savings of EUR 49 million. What he did not reveal, however, is that two thirds of these savings have simply been transferred to the 2013 or 2012 financial year, so that we will have to decide what to do about this money next year. In relation to the original savings, I am pleased to see that the so-called smaller groups, including the Group of the Alliance of Liberals and Democrats for Europe, have managed to come together to convince the two larger groups of the need for these savings in the area of information technology, in simple matters like cleaning or payments to political parties and foundations, in other words that we have an understanding in theory at least of where money can be saved.
The newly opened debate on the EUR 100 million to be spent on our youth is naturally something that no one could oppose. On the other hand, we must be careful not to get side-tracked because this issue has nothing to do with this report. It needs to be dealt with in other reports. We cannot let ourselves be diverted from other important topics. Nonetheless, we have made a good start and it is evident that we do not necessarily need more money, but rather greater discipline in how we spend it. I believe that we can expect a fruitful cooperation with all groups.
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, in these economically difficult times it is quite right that the European Parliament should play its part and should be prepared to apply self-restraint and self-discipline, even though we are still engaged in building up our own institution and have been assigned new responsibilities under the Treaty of Lisbon. I agree with the previous speaker that we did well to negotiate a reduction in the budgetary proposals from the Bureau, which originally involved an excessive growth rate of 5.2%, down to an increase of 2.3%. However, an increase is still an increase, even if it is probably below the inflation rate. So, we are not really making savings, but rather reducing growth. We really should be honest enough to call a spade a spade.
With regard to the issue of the House of European History, let me say this: in principle the majority of my group is in favour of the idea of a service for the citizens of Europe informing them of our history since 1945. However, this also requires that a business plan should be put in place and that all the conditions currently being formulated for tomorrow's vote by majority decision should be met. This is the only way to pursue budgetary policies that are responsible, truthful and transparent. This also means that if there is a genuine desire for this change in priorities, which will involve an investment of EUR 60 million in the coming years, then, in the opinion of the Group of the Greens/European Free Alliance, we will also have to make savings in other areas, rather than just limiting increases. For example, in the case of flights within the European Union of less than four hours' duration, we believe there is no need to fly Business Class. This would save quite a considerable amount. More bicycles could be provided for the employees and Members of Parliament here in Strasbourg instead.
I would like to close with a comment on the political sleight of hand in reassigning funding for youth employment. Of course the Greens also want to increase spending on youth employment. However, this is part of the Commission budget. If this money is taken out of the European Parliament budget, then we will be cutting the resources available to the new financial supervisory body or the Food Safety Agency, for example. Is that what we really want? Is this the signal this House wants to give to our citizens? No, this is the wrong decision. We need to strengthen these regulatory agencies, making them fit for purpose, and the funding for youth employment schemes must come from the Commission's budget. That would be the right thing to do from a political perspective.
on behalf of the ECR Group. - Madam President, EU leaders are living in a bubble of illusion and self-delusion. The best example of that happened this morning. Leaders of EU institutions were saying that the financial crisis is largely behind us. Nothing could be further from the truth. As Wolfgang Münchau wrote yesterday in the Financial Times, Europe is facing a stark choice between default and bailout. Both imply the absorption of a huge loss. The only difference between the two is how the loss gets distributed. In the case of a default, German, French, British, Italian and Spanish banks will suffer and the taxpayers of those countries will share the cost with Greek, Irish and Portuguese taxpayers. In the case of a bailout, the total burden will be put on the back of Greek, Irish and - soon - Portuguese citizens.
It is in this context that I say that the proposal to increase the budget of Parliament by 2.3% is still too high and unacceptable. Let us go back to the drawing board and reduce it to 1%, as suggested by Commissioner Janusz Lewandowski. To show an increase well below inflation would earn some badly needed legitimacy for Parliament in the eyes of European citizens. Not only the increase, but also the structure can be modified.
There are many ways to save money for the European taxpayer. As Helga Trüpel has already said, we do not need to travel business class within the European Union. An amendment jointly tabled by the Greens, the United Left and the ECR proposes to reduce travel costs significantly by using flexible economy class tickets for flights under four hours in length. We do not need a shiny, glitzy fleet of black Mercedes-Benz cars here in Strasbourg. Use the tram. We do not need the House of European History, as Europe is losing competitiveness and geopolitical weight. It will be a museum anyway.
There is huge scope for savings on energy costs. Our offices have no temperature control or individually adjustable heating and air conditioning. We waste a tremendous amount of energy every year. There is large scope for savings on security and IT services. In both cases, we need far better service for much less money. We should review and revise our health insurance costs as well. There is no need to have access to such an extraordinarily generous range of health care services. Budgeting is about setting priorities, both positive and negative. There is no shortage of positive ones, but responsible and prudent budgeting requires both, especially in times of crisis.
We Members of the European Parliament have the power to make decisions regarding our own salaries. We also decide about money for employing people. Between 2010 and 2011 we awarded ourselves an additional EUR 3 000 each per month. It is also us who vote on the spending cap for our offices, assistance for expenses, allowances, and even how we travel. We have absolute power in these areas, and so I ask myself and I ask you: have we been using or have we been abusing this power of ours, have we been wise and thoughtful, or have we instead not been able to resist the hold that this power has over us? Unfortunately, we have not, and that is why this debate is not about figures, this debate is about ethics and politics, it is a debate that qualifies or disqualifies us in the eyes of those who call us to account.
I am not to any extent an anti-party populist, nor do I believe that Members should have to work by candle light. However, it is precisely because this sort of demagoguery exists in our countries that we need to be extremely strict when talking about making decisions relating to money and the perks that we receive. I am sorry, but it is not normal for Members who always travelled in economy class to have changed to business class now that flights have started to be reimbursed by the ticket rather than by the kilometre. The same criterion applies to our salaries and expenses. In my opinion, they are excessive, and in some cases they are even extravagant, but that is not what is at issue here: what is at issue is knowing whether we have the courage to vote for these expenses to be frozen at least.
I do not understand how there can be Members of Parliament here who do not hesitate to advocate austerity policies and the reduction of wages and pensions in their countries, but when it comes to making decisions about their own money, austerity goes out of the window. This is not just serious, my friends, this is indecent and very sad.
on behalf of the EFD Group. - Madam President, the 2.3% increase in the budget requested by this Parliament calls into question its sense of responsibility. Going through the different expenditure lines, you can find many growing 50% to 100% without any reasonable justification.
At the beginning of this plenary session I asked this Parliament to postpone the vote on the Fernandes report owing to lack of accurate information on costs for the House of European History and a conflict of interest, but my request was voted down. A sum of EUR 2.5 million has already been paid out without enough information. It appears that MEPs are willing to operate in the dark and just hand over taxpayers' money without asking the right questions. I can only ask the British Prime Minister to accept nothing but a significant reduction of the whole EU budget for 2012 and hope that Parliament will be the one to bear the biggest cut.
(NL) What can you cover in a one-minute speech on the European Parliament's 2012 budget? The answer is not much, but still enough.
This report provides no vision. It is instead a collection of empty words that once again highlight the fact that the European Union provides no added value at all. There is waste to be seen in the 2012 budget, specifically in connection with a project as ridiculous as the House of European History. The cost estimates are lurching out of control while the Chair of the Committee on Budgets, who has to take the decision on funding, is also a proposed member of the supervisory board. No other Parliament would accept a conflict of interests of this kind, but of course this House, this European Parliament, does. This is too crazy for words!
Mr Lamassoure yesterday said that he was willing to step down from office. The Dutch Party for Freedom (PVV) will now work flat out to bring that about. I hope that the waste of money for the coming year is kept to a limit and actually stops. In the meantime, I will continue to monitor and report on behalf of the citizens.
(IT) Madam President, ladies and gentlemen, first of all I must thank the rapporteur Mr Fernandes for the estimated budget for Parliament, for having succeeded in balancing the requests from the Secretary-General and the suggestions of Commissioner Lewandowski with regard to the containment of the administrative expenditure of the European institutions.
This Parliament wants to give out a message of responsibility, meeting requests to increase allocations at below the rate of inflation, in a moment of difficulty for the public finances of Member States.
I hope that the Council, which will have to assess the rapporteur's proposal to reduce the ceiling under heading 5 in order to finance policies to support young people, will give its support.
I believe it is vital that we find the additional funds to support youth employment, which is currently at an all-time low in most of Europe, so that we can put our foot down on the accelerator on the road to achieving the main aims of the Europe 2020 Strategy and revive economic growth, which relies on our young people and on their ability to access high-level training.
(SV) Madam President, the fact that those fellow Members who are against the whole idea of the European Union want to cut the European Parliament's budget is perhaps not that strange, but it is quite clear that there are populist motives behind it. What is more important is the fact that those of us who are in favour of the European Union also think it is time to have a rethink when it comes to administrative expenditure.
For the first time, we make the decision in this report not to accept a development that entails an increase in Parliament's budget at a time when the Member States' budgets are experiencing difficulties and when many ordinary citizens are suffering under the effects of austerity measures. We must now start to take this matter seriously. For the first time since I have been a Member of Parliament we are now cutting Parliament's budget. I think that we should do more. I agree with the rapporteur and several previous speakers that we should take a more strategic approach to this. The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has therefore tabled an amendment regarding a long-term, strategic review of Parliament's administrative expenditure. We now need to show that we can take this task seriously and that it is not just talk. We must start work on this review.
The second thing I would like to mention is the House of European History. Many people have questioned whether it is the task of a parliament to run a European history museum. It is questionable, but I believe that there is a point to the project, namely that no one else has started such a museum. It is perhaps time that someone did. However, it must be done according to transparent principles, with complete responsibility for the costs and taking genuine responsibility for the activity. I am therefore very pleased that we have now been able to reach an agreement between the Group of the Greens/European Free Alliance, the S&D Group and the rapporteur to vote for the most important parts of our amendment, which will mean that we will now have a genuinely transparent decision-making process with regard to this House of European History. I am pleased about that.
(The speaker agreed to take a blue-card question under Rule 149(8) of the Rules of Procedure)
Madam President, I have a question for my honourable colleague. What is wrong with populism, seeing that parliamentarians are the voice of the populus, the people?
(SV) Mr Hartong, populism usually means that someone does not really take something seriously, that they are merely reacting instinctively without thinking through a proper strategic response. What is most important with regard to what we are doing now, of course, is the fact that those of us who really do believe in the European Union also want to ensure that we take responsibility towards taxpayers and carry out a proper review of the administration in the EU. It is very much easier for those who do not want a European Union, like Mr Hartong, because he would like to put an end to all of it. However, that is not taking responsibility; that is populism.
(The speaker answered the question and agreed to take another blue-card question under Rule 149(8) of the Rules of Procedure)
(PT) Madam President, Mr Färm, I have a question which is as follows. From the initial proposal by Parliament's bureau it would appear that this report makes some savings, but if we compare it with the budget implemented in 2010, what is proposed for 2012 is an increase of 11%, or EUR 175 million. It is not difficult to see what is essential: EUR 43 million on furniture, EUR 33 million on parliamentary assistants, EUR 18 million on temporary employment contracts, and EUR 7 million on information campaigns. I do not think I need to go on.
Madam President, Mr Portas does not need to continue. Basically I agree with him. I also wanted to go further. I am not happy that we ended up with an increase of 2.3%. I think we could have gone further, but it was a compromise between the Committee on Budgets and the Bureau. This is also the reason why we have tabled an amendment seeking a long-term strategic overview of Parliament's costs. With more modern management and a real effort to make long-term savings, I think we can end up in a much better situation when it comes to administrative expenditure, and there we will certainly listen to some of the proposals made by Mr Portas.
(SV) Madam President, some of the things we are now debating in a rather savage tone are issues that we already debated last year. At that time, the will to review certain things was lacking. I am pleased to hear my fellow Member from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament say just now, for example, that there is a will to consider what we can do in the long term. That is probably the most sensible way to approach this.
This discussion also shows that it is easy to turn an administrative debate into a competition to determine who comes top of the populist list. Unfortunately, there seem to be rather a lot of people here in the Chamber competing for first prize. However, there is no doubt that we need to review our costs and the only sensible way to do that is to take a long-term approach. The Group of the Alliance of Liberals and Democrats for Europe proposed a number of savings both last year and this year. We were among those who were pleased that we were able to reduce the increases originally proposed by the Bureau. In this regard, I would like to thank Mr Alvaro for his excellent work.
With regard to the proposal for a House of European History I have to say that the idea does not particularly appeal to me, but at the same time I believe that it is good to remember that this is a long process and it was started during the previous parliamentary term. Now we need to consider how we can take a decision on this matter. I think it would be good for the issue to be put to the vote, providing those who definitely do not want a museum with a real opportunity to say 'no'. It may well be that I will then be among them.
However, I do not believe that we will gain anything by competing over who comes top of the populist list in this regard. It is better to reflect carefully on where we can make cuts.
(NL) In the current economic climate I find it self-evident that the European Parliament must put in place an austere budget. The rapporteur is absolutely right to opt for restraint, but unfortunately he does not go far enough in so doing.
The current proposals are for us to have a budget that is 2.3% higher than at present. That is not in line with the view of the Commission, which is proposing a 1% increase, and certainly not in line with the wishes of the Council, which is even considering a decrease of a couple of percent. Indeed, it is the last of these proposals that we need to fall in line with. We need to make more savings, and it is possible to do so. We can make more savings. Maybe it was decided earlier to build the House of European History, but it is still possible to undo that decision. Let us do so, then, as a matter of priority. Let us put a stop to this project - the House of European History - that will waste millions.
I now turn to us, the Members of this House. We are still receiving many thousands of euros in general expenditure allowance every month without there being any requirement for accountability in respect of the sum in question. If we were to now monitor and investigate that there would be a good deal of money to be saved in this area, too. Let us, then, focus our efforts on this idea - let us make greater savings!
(PT) Madam President, there has been a lot of debate in relation to this report, about Members' salaries and allowances. I would like to reiterate that, in contrast to the majority of Members, we were opposed to and voted against the current financial statute for Members of the European Parliament, because, inter alia, it involved virtually doubling Members' incomes in the case of some countries. Mainly, however, because it broke with a principle that is essential in our view: the existence of a link between the average salary level of the citizens of a country and the salary level of their representatives. The breaking of this link is another symptom of the degradation of democracy, of the gap between representatives and those they represent, of ethical decline, and of a system that, imposes antisocial policies on the population through generalised cuts whilst protecting those who implement them from their effects. Is it not time to review this financial statute?
I would like to end, Madam President, by saying that it is also important for it to be clear that the draft amendments to this report, while promoting savings in Parliament, should not seek to create exceptions that are more favourable to funding European parties and European political foundations.
(IT) Madam President, ladies and gentlemen, the report on the estimates for the European Parliament for the financial year 2012 rightly stresses the absolute necessity of containing expenditure. The compromise of increasing expenditure by 2.30% seems acceptable, since this figure is actually lower than estimated inflation and would represent a theoretical saving.
We are, however, still far from meeting the requests made by the Commissioner for Financial Programming and Budget, who had hoped that the institutions would contain their needs to a single percentage point rise, which some institutions, such as the Council, have managed to achieve. I shall leave the issues surrounding this increase, which is probably justified by the greater number of responsibilities after Lisbon, aside for the moment, and say a few words instead on the House of European History.
Insane figures were circulating at the Committee on Budgets with regard to the House of European History, both for its creation and its management. It seems truly absurd that we are even considering investing tens and tens of millions of euros in a project of extremely dubious utility at a time like this, totally out of place and at completely the wrong moment in time.
(DE) Madam President, ladies and gentlemen, we should highlight the fact that, in the light of the continuing structural crisis in our Member States, the European Parliament is taking a cautious approach to its budgetary plans for 2012. The tasks facing all the institutions are continually on the increase due to the expansion of the EU, the Treaty of Lisbon and new activities, and expenditure is rising accordingly. Nonetheless, cost-efficiency is the golden rule.
It is therefore only logical for Parliament to follow a strategy of consolidation in the area of personnel, reducing expenditure on the day-to-day running of the House, missions and business trips. I particularly support the proposal of the Secretary-General that the House's environmental policy should continue. I would emphasise that in this draft budget the European Parliament recognises the importance of a constant, consistent supply of information to Europe's citizens.
The idea of the House of European History is supported in many quarters. For this reason it is to be welcomed that the budgetary authority has now been informed about the project. Here too I would offer a reminder that costs need to be reduced significantly and that complete transparency is required on all points.
(DE) Madam President, I believe that the budget poses us a challenge every year, requiring us to be thrifty with resources on the one hand, while also using these resources efficiently on the other. I think that we in this House can certainly achieve a great deal when it comes to efficiency. It would be a very positive step if we were to establish our own points where Members of the House and staff could submit their suggestions for improvements, thereby promoting efficiency in Parliament.
On the other hand, since the Treaty of Lisbon, we have had ministers with specific remits who have sufficient resources in their Member States, their own specialist personnel, cabinets and financial resources, which they could have used to help explain European policy more clearly to our citizens. For our part, we in the European Parliament are responsible for making the public aware of the daily decisions taken in the interest of the people of Europe.
Parliament must also be given adequate resources for its new competences in the areas of energy, world trade and foreign policy, as well as the areas of competition, the environment and social affairs, which affect us all.
I am also very much in favour of fiscal consolidation, as this would naturally allow us to make the requisite savings. Anyone who believes that Economy Class is adequate to his needs on short-haul flights should naturally fly Economy. There is no doubt about that. Or, for example, if someone does not use every last penny of their secretarial allowance, that is all right too. It is up to each of us to decide how much work we have and to what extent we wish to communicate with the citizens of Europe. This should remain something that the Members of this House should decide for themselves, because it is naturally also extremely important that we should explain the benefits effectively.
(DE) Madam President, ladies and gentlemen, when I listen to the debate on the House of European History, it seems to me that there are only two types of Members in this House: the budget specialists, who attend this debate and who are largely critical of this project, and everybody else, who seem to find the whole thing to be just fine. The worst thing here is that when it comes to the issue of the House of European History there are so many cooks that people have actually lost sight of the point of the whole exercise. Thus, the Daily Telegraph today reported that documents have come into its possession indicating that the cost of this project has risen to the astronomical figure of GBP 137 million. I can only invite the Daily Telegraph to forward these documents to the Committee on Budgets and to let us see from it some of the transparency that the press demands from the Members of this House. I would welcome an opportunity to examine the evidence.
Does this project make sense? Naturally it makes sense to foster an awareness of what the European Union and European integration have meant for people's lives. Should a parliament operate a museum? No, definitely not. That is why the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament have followed two guiding principles on this project. The first is: we demand that the project should have a business plan. The second is: we want clarity on the follow-up costs, that is, how this project is to be funded going forward. We might add a third principle: we should avoid any duplications or overlaps between the Infocentre and the House of European History.
(DA) Madam President, I would also like to say something about the House of European History. It is clearly not the intention for Parliament to run a museum, but I think it is a good idea for us to have better facilities for visitors to Parliament in Brussels, and I think a House of European History is an important element in this regard.
I would also like to say that the majority of my group is in favour of the House of European History. However, we very much agree with the views put forward by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament that we should have more openness and transparency with regard to the financial aspects relating to this house and how it will be run in future. That is very important, but I do think that the idea is a good one and I definitely support it. That said, we do need to know what financial obligations we are taking on in the longer term.
Mr President, at this particular time budgets are bound to be controversial, and especially here in the European Parliament. At the same time it has to be said that everybody has an opportunity to express views here and it is good to hear all the views expressed. That is one of the great strengths of the European Parliament: everybody can come, have a view, make a point and be listened to.
Regarding the budget itself, obviously we are in a difficult situation economically and any increase is going to be perhaps misconstrued, perhaps understandably so to a certain degree. However, the bottom line here is that there is a 2.3% increase when inflation is expected to be 2.8%.
The other point that must be made is that the European Union has to deal with something in line with the overall context of the 27 countries, whereas some countries, particularly my own country, are suffering very badly at present. We have just come from a meeting, thankfully, with Commissioner Rehn, who was very obliging with us. Obviously in that situation people cannot understand any increase whatsoever, even if it is less than inflation. Be that as it may, I think we have to make overall decisions, we have to give commitments to various things we have to do, we are going to see growth in terms of extra MEPs as a result of the Lisbon Treaty and, hopefully, also when Croatia joins.
One point I would make before I conclude is that all this brings to mind the point which President Barroso has been making quite frequently: we do need to have a full and frank discussion on own resources and, perhaps, particularly project bonds, because the more finance the European Union can get independently, the less controversial budgets are going to be and the less we will be asking from the Member States. Ultimately, I think we should be following the line of President Barroso.
(NL) Madam President, in this House, I represent the most pro-European party in my Member State, the Netherlands. It is precisely because I believe in Europe so strongly that I am very critical of it and also of the budget of our own institution, the European Parliament.
I therefore believe that, in these difficult financial times, we must budget very frugally. I am therefore not in favour of this budget increase. More than anything, I was surprised by the original budget that the Secretary-General produced, which put forward an increase of over 5%, much as I was also surprised by the fact that he is not here today. I would have liked to have had him here, as I would like to remind him of paragraph 6 of the resolution, in which we ask the services to go through the budget with a fine toothcomb with the aim of identifying potential savings. I want to ask him to do that before 1 July this year so that we are able to come up with tangible savings.
Finally, Madam President, I would like to call on my fellow pro-European Members to not give those who want to wreck Europe any ammunition with which to set about that task. The populace of which they always talk is best served by a prosperous and vigorous Europe.
(ES) Madam President, I would like to congratulate the rapporteur, Mr Fernandes, and I would thank Mr Gerbrandy for what he has just said, which I consider most opportune.
This is a more austere budget, in line with what the Commission and Council requested. It is being kept within the 20% limit, thereby observing the 'gentlemen's agreement', even though that does not exist. We all talk about savings, some of us with partisan intentions, but we all have some shared priorities: for example, we Members want legislative output to be improved; we are called on to respond to the new priorities of the Treaty of Lisbon; we are asked to work more professionally in co-decisions; we are asked for more meeting rooms, more internal security, greater efforts in communication policy, better IT networks, and so on. Does this or does this not all have to be paid for?
We have to comply with all the agreements concluded regarding property. It is being said that we could stop financing them, but we know that it does not work like that. If we are being responsible, we will have to accept that, will we not?
Youth is never a controversial area: youth is a necessity. For example, my country has 50% youth unemployment. These problems are not solved by EUR 100 million for youth policy, but that does respond to Parliament's priorities. I know that moving this money from heading 5 to heading 1 is controversial, and it could even be - and has been - argued that it contradicts budgetary procedure, but we are a living institution and we must adapt to the needs of the moment.
I do not think that there is anything more urgent than solving the issue of youth unemployment. I am sure that is the priority for all of you.
Finally, I will be voting in favour of the shared House of European History.
(FI) Madam President, first of all, I wish to congratulate the rapporteur, Mr Fernandes, for his excellent work. This 2.3% increase is certainly a lot easier to accept and justify than the 5.2% proposed by the Bureau. Parliament needs to be very selfcritical in this budgetary procedure. In the report that is the case, but this work should be continued very intensively.
I think that it is important that savings have also been sought in the small things, and in different areas. Certainly, making savings on cleaning and upkeep, for example, is one solution, but perhaps we also need more ambitious agendas than merely saving on soap. This year Parliament voted to change a double partsession in the autumn to make it a weeklong sitting in Strasbourg. Ending this Parliament's monthly plenary rally would mean considerable savings, and these would also be reflected in Parliament's budget.
(PL) Madam President, when examining Parliament's budget, it is apparent that transport accounts for a significant proportion of expenditure, and this will remain the case in future, since we have to travel from 27 Member States to sittings in Brussels and Strasbourg. I have calculated that the total cost of travel for Parliament's Members and officials exceeds EUR 100 million per year. I think that we could look for more savings here. We are very frequent travellers. I cannot understand why we pay the same for airline tickets as people who only travel occasionally by air. I would therefore urge Parliament's leaders to engage in talks with the airlines. I believe that there is a chance that we could obtain significant reductions. This is normal practice in every country; the government and ministries are entitled to reductions of 20-30%. Thank you very much.
- (SK) Madam President, the report on the estimated revenues and expenditure of the European Parliament in the 2012 budgetary year refers in points 17 and 18 to the continuing work on the House of European History, and proposes creating budgetary reserves to cover further costs connected with the implementation of this project, included in an item of Chapter 10.1 - Unforeseen Expenditure Reserve. I do not know whether the continuation of the House of European History can be considered as unforeseen expenditure, but I listened carefully to Marta Andreasen, who pointed out to us when the programme was approved that the costs stated in the report for the House of European History are substantially underestimated.
I do not know the motivation of the people who are so stubbornly pushing for the implementation of the House of European History in a period of continuing financial and economic problems in the EU. I do know, however, that the wider European public regards this as an outrageous waste of taxpayers' money. Ladies and gentlemen, I would therefore like to ask you, in all seriousness, to reconsider continuing the funding of this controversial project to the tune of EUR 60 million.
- (SK) Madam President, I would like to focus on one very important aspect of the report. That is the ambition to keep a closer eye on the efficiency and thriftiness of European institutions. In a time of economic crisis, when many EU citizens have lost their jobs, the running of institutions funded from their taxes is a highly sensitive matter, and it has to be said that this is perfectly justified. It is therefore important for the budget to enshrine the obligation for strict management.
There is a need to concentrate on several items in order to avoid the unnecessary squandering of public funds. It is important to create and apply a strategy for electronic administration. The use of videoconferencing should be encouraged for meetings, as well as the use of new environmental technologies. In order to save natural resources, and particularly paper, we must bring the wireless network into operation in all of our workplaces. However, the saving of resources must not, on the other hand, lead to loss of quality in the work we carry out in the European institutions. I consider it important, for example, that committee meetings do not lack interpreters, and I would like to take this opportunity to thank all of the interpreters, both male and female, for the work they do.
(IT) Madam President, ladies and gentlemen, I should first like to congratulate Mr Fernandes on his excellent work and on the climate of positive cooperation between the Bureau and the Committee on Budgets, which has allowed us to reach an agreement on the estimates of revenue and expenditure of Parliament for the financial year 2012.
As has become clear during the debate, starting from a proposal based on a suggested rate of increase of 5.2% compared to 2011, we arrived at an overall level for the Preliminary Draft Estimates which represents a rate of increase of 2.3%.
Furthermore I believe the estimate of a EUR 100 million transfer for youth projects is important, since Parliament identified this policy as one of its priorities for 2011, and these funds will be helpful in financing mobility, education, and employment projects for all the young people of Europe.
I hope, finally, that in the 2012 budgetary procedure, it will be possible, through the determination of all the institutions, to optimise resource management.
. - (SK) Madam President, I would like to thank the rapporteur for what is really a very good report. Both he and everyone else who has spoken today have pointed out the shortcomings, while also finding real potential solutions. However, the only proper solution is for us to examine the entire issue in a truly objective way, rather than each of us looking individually for something we may or may not find. The only objective view would be to take an x-ray of Parliament from the outside. This is surely what the Court of Auditors once did, and we saw the administrative cost savings that followed hard on the heels of the external audit.
This means, I am pleased to say, that the Members on our committee also supported my amendment proposal for Parliament to look at some of its areas in earnest from the perspective of an outside observer, so that we might discover everything you were talking about and perhaps even more. The next step, as mentioned by Göran Färm, is then to monitor this expenditure in the future. That is the only solution.
(LT) Madam President, given the current difficult financial, economic and social situation the European Union faces, Parliament's budget resources should be managed with rigour and efficiency. It is proposed that the European Parliament's overall budget in 2012 should increase by 2.3%, which is below the current rate of inflation. This really is positive, but in future Parliament must make greater savings and tighten management and monitoring procedures. I agree with the rapporteur's proposal for a long-term review of the European Parliament's budget in order to reduce costs. The services of Parliament must increase their efforts to modernise and rationalise administration, reducing their dependence on external services, and applying strict management of human resources. I believe that these measures would enable European Union money to be used more efficiently, thus saving taxpayers' money and reducing Parliament's current level of expenditure.
Madam President, firstly, it is important to mention a figure: administrative expenditure for all European institutions is around 6%. There is no budget of any institution, in any Member State, that has such a tiny proportion of the overall budget, of the European Union budget.
Parliament has new powers. There are 27 Member States, the Treaty of Lisbon will bring in another 18 Members of Parliament when it comes into force, there is set to be an enlargement involving Croatia, and it is clear that all of this will involve costs. However, the truth is that there has been a real decrease in this budget to well below inflation.
One more word on the issue of youth. We are well aware that the initiative has come from the Commission and that the Council needs to adopt it unanimously, but we also know that it was important to send a signal, and the allocation to which we are referring is heading 5 out of all of the administrative expenditure, where there is due to be around EUR 380 million and we propose EUR 100 million.
On the issue of Members' salaries, it is not Parliament's responsibility to update salaries. It is the Council, following proposals from the Commission, that sets salaries. The Commission's current proposal for updating salaries is 0.9%. Salaries are also in something called the 'Statute for Members', and are indexed to the salary of a judge of the Court of Justice.
Parliament alone cannot amend the Statute for Members. The approval of the Commission and the Council are required. Some Members need to read the regulations, and they also need to read the Treaty of Lisbon, specifically Article 223.
(PT) Madam President, Mr Fernandes, with regard to salaries, it seems clear to me that Parliament is perfectly capable of taking the initiative to propose a review of the Statute for Members. The regulations were adopted in this House, and may be changed in this House, even if there are institutional steps to be taken. In fact, only salaries are indexed to increases decided by the European Council; by the governments. Only salaries: no other major item of expenditure, which are strictly under the control of this Chamber and nobody else.
As Mr Portas himself says, it is not Parliament's responsibility to update salaries. It therefore makes no sense to talk about freezing salaries in a budget of this type. However, it would make sense to table a motion to amend the Statute for Members, for example. Regulation (EC) No 31 could also be amended, specifically Article 64. What certainly does not make sense is to try to enable Members of this House to set their own increases when this cannot be done under law, as this would be a way of seeking to deceive those listening to us, and of engaging in demagoguery.
The debate is closed.
The vote on the report by Mr José Manuel Fernandes will take place tomorrow at 12:00.